Citation Nr: 0211020	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-06 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Propriety of initial 10 percent rating assigned for 
service-connected hypertrophic lupus erythematosus (skin 
disorder herein).  

(The issues of service connection for multiple joint 
arthritis, to include the knees, hands, elbows and left 
shoulder joint, and entitlement to service connection for a 
right shoulder disorder, to include a rotator cuff tear, will 
be the subject of a later Board decision).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1968 to August 1969, and 
from February 10, 1991 to May 30, 1991, with extensive 
periods of inactive duty in the Kentucky National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
RO, which denied four claims of service connection, including 
a claim for service connection for a skin disorder.  However, 
service connection for hypertrophic lupus erythematosus was 
granted by rating decision dated in September 2001, from 
which the veteran completed an appeal, expressing 
disagreement with the assignment of an initial 10 percent 
evaluation.  

Thus, the veteran's service-connected skin disorder appeal 
was initiated following an original award, and is not an 
appeal of a claim for increased entitlement, but one 
involving the propriety of the original evaluation assigned.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran has also completed appeals of the January 2001 
denials of the other two claims on appeal, which are the 
subject of a future Board decision following Board 
development.  With regard to these two additional matters, 
the Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When this 
development is complete, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing these two issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran was exposed to acoustic trauma during both 
active and inactive military service, and bilateral high 
frequency hearing loss was subsequently diagnosed in 1989.  

3.  The veteran currently has a bilateral high frequency 
hearing loss, consistent with such military service, which is 
currently manifested by thresholds in excess of 40 decibels 
in the right ear at 3,000 and 4,000 hertz, with speech 
discrimination ability of 96 percent, and thresholds in 
excess of 40 decibels in the left ear at 3,000 and 4,000 
hertz, with speech discrimination ability of 100 percent in 
the left ear on VA audiologic examination.  

4.  Prior to April 4, 2001, the veteran's service-connected 
hypertrophic lupus erythematosus was shown to be 
exceptionally repugnant, with ulceration and extensive 
exfoliation and crusting, and complaints of itching and 
bleeding, about the arms, forearms, chest, shoulder, neck and 
hands.  

5.  From April 4, 2001, the veteran's service-connected 
hypertrophic lupus erythematosus is shown to be markedly 
disfiguring, with some constant itching, and extensive 
lesions or scars, including on the face, residuals of past 
extensive lesions.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of 
service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2001).

2.  The criteria for a 50 percent evaluation for the service-
connected hypertrophic lupus erythematosus are met from May 
12, 1997 to April 3, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.118, Part 4, Diagnostic Codes 7800 to 7806 (2001).  

3.  The criteria for no more than a 30 percent evaluation for 
the service-connected hypertrophic lupus erythematosus are 
met from April 4, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.118, Part 4, Diagnostic Codes 7800 to 7806 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate his or her 
claim and to assist him or her in developing the relevant 
evidence was recently revised.  66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  
The changes in the regulation were effective November 9, 
2000, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and potentially apply to all claims filed on or after 
November 9, 2000, or filed previously but not yet final as of 
that date.  Holliday v. Principi, 14 Vet. App. 282-83 (2001), 
mot. for recons. denied, 14 Vet. App. 327 (2001) (per 
curiam), motion for review en banc denied, No. 99-1788 (U.S. 
Vet. App. May 24, 2001) (per curiam) (en banc); VAOPGCPREC 
11-2000.  In the instant case, the veteran was give notice of 
the VCAA in correspondence dated in March 2002.  

With sole regard to the two claims adjudicated on the merits 
herein, VA has met its burden under the VCAA, particularly in 
light of the Board's favorable action regarding the claim of 
service connection for bilateral hearing loss.  The VA RO has 
obtained copies of all identified and pertinent medical 
records from both private and VA facilities, and the veteran 
was afforded several VA audiometric and skin examinations, 
with color photographs, and VA medical opinions have been 
obtained.  The Board finds that, as to the claims adjudicated 
on the merits herein, no reasonable possibility exists that 
any further assistance would aid the appellant in 
substantiating his claim.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); 38 C.F.R. § 3.159(d). VA has no further 
duty, therefore, to inform the appellant of the evidence 
needed to substantiate these claims or to develop additional 
evidence.  

In an additional preliminary matter, is it noted that while 
the appellant has primarily had inactive National Guard duty, 
he has had active military service in 1968 and 1969, in 1991, 
with possible additional active duty for training/inactive 
duty training.  A "veteran" is a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active service" 
includes active duty, any period of active duty for training 
in which the claimant was disabled by a disease or injury 
incurred in or aggravated in line of duty or any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24).  The appellant is a 
veteran under this regulation.  


I.  Service Connection for Bilateral Hearing Loss.  

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §§ 3.102, 
3.303(d) (2001).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); Ortiz v. Principi, No. 01-7006, slip op. at 7 (Fed. 
Cir. Dec. 17, 2001); 38 C.F.R. § 3.102 (as amended by 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)).  

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2001).  These thresholds have 
been met in this case, as detailed below, and the Board finds 
that service connection for bilateral hearing loss is 
established.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).

As the appellant is a "veteran", the presumption of soundness 
under 38 C.F.R. § 3.304(b) is for application.  Under the 
provisions of 38 U.S.C.A. § 1111, a veteran is presumed to be 
in sound condition at the time of entry onto active service, 
except for conditions noted at the time of his examination 
and acceptance for entry into service.  This presumption is 
rebuttable by clear and unmistakable evidence to the 
contrary. 

In the instant case, the veteran was not found to have a 
hearing loss at entry into service in May 1968.  
Specifically, his bilateral hearing was within normal limits, 
including on separation from service in August 1969.  While a 
bilateral high-frequency hearing loss, without complaint of 
tinnitus, was first shown in August 1989 during a period of 
National Guard duty, the Board finds that acoustic trauma is 
an injury within 38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
1991 & Supp. 2001), so as to warrant service connection for 
resulting hearing loss.  This finding is consistent with 
holdings of the United States Court of Appeals for Veterans 
Claims (Court) in McManaway v. West, 13 Vet. App. 60 (1999) 
(noting that a claim of service connection for bilateral 
hearing loss which arises during inactive duty training, must 
be shown to have been due to an injury and not a disease in 
order to be compensable under 38 U.S.C. § 1131, and that 
acoustic trauma could constitute such an injury).  

Such finding is consistent with the veteran's sworn testimony 
and service personnel records regarding the conditions of 
this service.  At his February 1999 and April 2002 hearings, 
the veteran testified that he was exposed to acoustic trauma 
during his period of active duty in 1968 and 1969 while 
working in and around tanks.  He also testified that during 
these early years, he was afforded no, or inadequate, ear 
protection, and that his exposure to acoustic trauma 
continued during his later years in the National Guard.  

At a VA audiologic examination in February 1998, the pure 
tone (air conduction) thresholds for the frequencies 1,000, 
2,000, 3,000 and 4,000 hertz, respectively, were 10, 10, 50 
and 80 decibels in the right ear, for an average of 38 
decibels, and 10, 10, 60 and 80 decibels in the left ear, for 
an average of 40 decibels.  Speech discrimination ability was 
96 percent correct in the right ear and 100 percent correct 
in the left ear.  Significantly, the diagnosis was moderate-
to-severe, high-frequency hearing loss bilaterally.  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
C.F.R. § 3.102 (2001).  In this case, the Board is presented 
with such a situation: While a hearing loss is not show until 
1989, possibly after considerable civilian acoustic exposure, 
the veteran's account of his in-service acoustic trauma is 
consistent with his military service.  Therefore, with all 
doubt resolved in the veteran's favor, service connection for 
high-frequency bilateral hearing loss is granted.  


II.  Evaluation of Skin Disability. 

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

The severity of the veteran's service-connected hypertrophic 
lupus erythematosus is ascertained by analogous application 
of Diagnostic Code 7806, for eczema.  Under Diagnostic Code 
7806, eczema with exfoliation, exudation, or itching warrants 
a 10 percent evaluation if involving an exposed surface or 
extensive area.  A 30 percent evaluation would require the 
same clinical showing, plus the additional finding of 
constant itching or exudation, extensive lesions, or marked 
disfigurement.  A 50 percent rating would require 
demonstration of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation, or 
exceptional repugnance.  

Additionally, Diagnostic Code 7800 assigns a 10 percent 
evaluation for moderately disfiguring scars of the head, face 
or neck, and a 30 percent evaluation would require the 
finding of severe scars producing a marked and unsightly 
deformity.  

On February 1998 VA examination, the veteran was found to 
have multiple warts on the posterior aspect of both arms, 
measuring from 0.5 cm to 1.5 cm in width, and 3 mm in height.  
These were described as rough in texture, scaly and white on 
the top, with irregular borders.  There were probably four of 
these on the veteran's chest.  Color photographs were 
obtained, which appear to show extensive scaly lesions and 
disfigurement on the upper and lower arms.  

On VA examination in March 2000, the veteran was found to 
have multiple lesions about his shoulders, chest, arms, 
posterior neck, right dorsal hand, and scalp.  These lesions 
ranged in severity and size, from mere flat spots of 
decreased pigment measuring 0.5 cm, (about the chest, neck, 
shoulder, arms, scalp and hand), to 2.5 cm slightly raised 
lesions about the forearm, which were excoriated and scabbed.  

On VA examination in July 2000, the veteran was found to have 
continued skin eruptions as noted before, but with two 
additional 3mm eroded papules on the left lower cheek and 
right chin, with scars of the back of the neck and shoulders.  
There were several 1 to 2 cm erythematous keratotic plaques 
over the dorsum of the forearms bilaterally, with marked 
photo damage on the face with hyperpigmentation and 
telangiectases.  The veteran reported that these lesions are 
occasionally pruritic.  

On VA examination on April 4, 2001, the veteran was thought 
to have tremendous actinic damage with poikilodermatous 
changes involving the face, neck, chest, shoulders, mid-upper 
back and dorsal upper extremities, with multiple atrophic 
depigmented scars in a photo distribution, i.e., involving 
the shoulder, deltoid arms, extensor forearms, extensor 
hands, and upper back, with few scars noted on the head and 
neck region.  The veteran also had verrucous papules and 
small nodules scattered on the dorsal hands and dorsal 
wrists.  There were no ulcerations of any of the lesions at 
the present time, and it was felt that the veteran was 
"dramatically improved" from observed symptoms one year 
earlier.  The diagnosis of hypertrophic lupus erythematosus 
was confirmed.  

A December 2001 private medical statement of the veteran's 
treating dermatologist indicates that the veteran's skin 
symptoms are at least partially controlled with medication.  
However, the veteran continues to experience itching, 
occasional exudative lesions, and he has residual scarring 
where his lesions have been clinically controlled.  

At his videoconference hearing before the undersigned Member 
of the Board, the veteran testified that his skin condition 
itches, exudes, bleeds, and scabs, and that it is not only 
painful, but embarrassing, especially when in public.  

The Board finds that the above clinical finding demonstrate 
that the veteran's skin disorder was analogous to eczema, 
with ulceration or extensive exfoliation or crusting, or 
exceptional repugnance prior to VA examination on April 4, 
2001, when a dramatic improvement was found.  Such findings 
warrant a 50 percent rating under Diagnostic Code 7806, the 
highest rating available for the skin without a showing of 
active or inactive tuberculosis luposa (Diagnostic Code 
7811).  However, the findings noted on VA examination on that 
date show no more than continued marked disfigurement, with 
exudation or constant itching.  In this regard, it is noted 
that the veteran no longer has ulceration, extensive 
exfoliation (if any), or crusting, but rather, many of these 
lesions have healed leaving much less offensive scars.  These 
symptoms warrant no more than a 30 percent evaluation under 
Diagnostic Code 7806.  In finding so, it is noted that 
findings of exfoliation, exudation or itching, even if 
involving an exposed surface or extensive area, would warrant 
no more than a 10 percent evaluation under Diagnostic Code 
7806.  However, in this case, the Board finds that the 
veteran's service-connected hypertrophic lupus erythematosus 
remains markedly disfiguring, but not exceptionally 
repugnant.  Thus, a 30 percent evaluation is warranted, but 
no more, since April 4, 2001.  


ORDER  

Service connection for bilateral hearing loss is granted.

Entitlement to a 50 percent evaluation for service-connected 
hypertrophic lupus erythematosus is granted, effective from 
May 12, 1997 to April 3, 2001, subject to the controlling 
regulations governing the award of monetary benefits.

Entitlement to a 30 percent evaluation for service-connected 
hypertrophic lupus erythematosus is granted, effective from 
April 4, 2001, subject to the controlling regulations 
governing the award of monetary benefits.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

